[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Vicki Campo, is a resident of Milford, Connecticut and was shopping at Caldor, Incorporated, a Connecticut corporation with its principle place of business in Norwalk, Connecticut. On December 14, 1995 at approximately 9:30 a.m. the plaintiff was a patron of the defendant shopping in the Milford store located in the Connecticut Post Mall. At all times relevant herein the defendant was in control of the premises known as the Caldor store.
Caldors employees placed large merchandise boxes on the CT Page 10265 department store shelves which fell upon the body of the plaintiff causing her injuries known as cervical syndrome, cervical sprain/strain, lumbosacral syndrome, concussion and postconcussion syndrome which caused headaches. In addition, constusions to the right foot and abrasions upon her neck, shoulder and back. The injuries were a result of the defendant's carelessness in placing said boxes on the shelves.
As a result of said injuries, the Mrs. Campo had expended money for medical care and treatment.
In this court's opinion the injuries were caused by the falling of merchandise from the Caldor's shelves which had been stacked in a negligent manner. After full hearing on the matter, the court finds for the plaintiff in the amount of $57,750.00 plus costs.
Philip E. Mancini, Jr. Judge Trial Referee